Citation Nr: 0925271	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-35 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of bilateral hands, to include as secondary to 
service-connected Type II diabetes mellitus. 

2.  Entitlement to service connection for peripheral 
neuropathy of bilateral feet, to include as secondary to 
service-connected Type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to 
March 1969.  Service personnel records in the Veteran's 
claims file verify his receipt of the Republic of Vietnam 
Campaign Medal (RVCM) with 60 device and Vietnam Service 
Medal (VSM).

These matters come before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision rendered by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
Veteran's claims for service connection for peripheral 
neuropathy of the bilateral hands and feet.

In a December 2008 statement, the Veteran withdrew his appeal 
with respect to the issue of entitlement to a rating in 
excess of 70 percent for posttraumatic stress disorder 
(PTSD).  Therefore, this issue is not before the Board.

In March 2009, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

In May 2009, the veteran submitted additional evidence to the 
RO (that was then forwarded to the Board in June 2009) in 
support of his claims.  Additional new evidence associated 
with the record consisted of VA treatment records dated in 
April 2009 that are pertinent to the Veteran's claims for 
service connection. Unfortunately, the evidence submitted by 
the Veteran did not include a waiver of agency of original 
jurisdiction review of this evidence.  However, it is not 
necessary for the Board to refer these matters to RO, as the 
evidence relates to benefits that may be fully allowed on 
appeal without such referral.  See 38 C.F.R. § 20.1304(c) 
(2008).
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Competent medical evidence of record demonstrates that 
the Veteran has peripheral neuropathy of bilateral hands 
proximately due to his service-connected diabetes mellitus.

3.  Competent medical evidence of record demonstrates that 
the Veteran has peripheral neuropathy of bilateral feet 
proximately due to his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of bilateral hands was incurred as 
a result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.310(a) (2008).

2.  Peripheral neuropathy of bilateral feet was incurred as a 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

The Board has considered the VCAA provisions with regard to 
the matters on appeal but finds that, given the favorable 
actions taken below, no further analysis of the development 
of these claims is necessary at the present time.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2008); 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2008).  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.

Acute and subacute peripheral neuropathy shall be service 
connected if the veteran was exposed to an herbicide agent 
during active service, even though there is no record of such 
disease during service, if the disease becomes manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii) (2008).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (2008).  The Court has 
held that when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439 (1995).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 38 
C.F.R. § 
3.102 (2008).

Factual Background and Analysis

The Veteran contends that he suffers from peripheral 
neuropathy of the bilateral hands and feet as a result of his 
active service or his service-connected diabetes mellitus.

Service treatment records do not reflect any complaints, 
treatment, or diagnosis of peripheral neuropathy.  The 
Veteran's March 1967 service induction and February 1969 
service separation examination reports showed normal upper 
and lower extremity findings.  

Treatment notes dated in January 1996 and October 1997 from 
D. H., M.D. of Total Life Family Practice Center, a private 
physician, detail findings of osteoarthritis of the hands and 
low back pain with right leg pain.  An April 2001 treatment 
record listed an assessment of lumbar disk disease with lower 
left extremity sciatica.  In a May 2003 statement from that 
private physician, the Veteran complained of bilateral hand 
pain.  It was further noted that nerve conduction velocity 
study findings revealed mild carpal tunnel syndrome.  
Additional treatment records dated from May 2003 to February 
2007 listed assessments of hand pain, carpal tunnel syndrome, 
osteoarthritis of bilateral hands, diabetes mellitus, and 
arthalgias. 

In a November 2004 rating decision, the RO awarded the 
Veteran service connection and assigned a 20 percent rating 
for Type II diabetes mellitus, effective September 16, 2004.

A January 2006 statement from a private physician, M. S., 
M.D. showed a history of "apparently peripheral 
neuropathy".

Treatment notes dated in October 2005, November 2005, and 
February 2006 from A. R., M.D., a private physician, detailed 
findings of diabetes mellitus, osteoarthritis of the hands, 
and bilateral carpal tunnel syndrome.

A July 2006 VA treatment note showed complaints of pain in 
the hands, feet, and legs. 

VA fee-based electromyography (EMG) study findings dated in 
July 2006 from W. M., M.D. revealed normal findings of the 
bilateral arms and legs. 

In an August 2006 VA examination report, the Veteran 
complained of increasing pain in both hands and wrists with 
numbness and tingling that began in 2004.  It was noted that 
the Veteran was employed as a carpenter, has deforming 
osteoarthritis of the hands, and no medical records showing a 
diagnosis of peripheral neuropathy.  The Veteran reported 
symptoms of weakness, stiffness, parathesias, and pain in 
bilateral hands.  Physical examination findings of upper 
extremities were listed as 4/5 muscle strength, decreased 
grip strength, positive Tinnel's sign of the right wrist, and 
affected nerves of C6-C7.  Physical examination findings of 
lower extremities were listed as 4/5 muscle strength, 
decreased sensation (light touch, pain), parathesias, pain, 
reduced strength of the bilateral lower legs, and motor 
function impairment affecting common peroneal nerve.  A 
detailed reflex examination of the peripheral nerves of the 
upper and lower extremities showed normal gait and balance 
with no muscle atrophy, abnormal muscle tone, abnormal 
movements, or affected joint function.  After conducting a 
physical examination and reviewing of the Veteran's claims 
file and July 2006 EMG study findings, a VA physician 
indicated that he was unable to diagnose bilateral upper and 
lower extremity peripheral neuropathy.   

Additional VA treatment records dated in January 2007 
detailed complaints of left arm pain from arthritis.  A 
January 2007 VA physician's note showed abnormal/slight 
decreased sensation in toes during monofilament sensory 
examination of the feet and indicated that the Veteran was at 
moderate risk.  In a  January 2007 VA primary care 
physician's note, the Veteran complained of neck and left 
shoulder pain radiating to left fingers with numbness.  The 
Veteran was noted to have positive musculoskeletal and 
neurologic symptoms including muscle cramps, joint pain, 
stiffness, numbness, and tingling.  On physical examination, 
the Veteran's upper and lower extremities were noted to be 
normal.  A VA physician's assistant certified (PA-C) listed 
an impression/assessment of diabetes mellitus Type II with 
mild lower peripheral neuropathy. 

In a June 2007 VA neurosurgery treatment record, the Veteran 
was noted to have a history of neck pain, pain and numbness 
in the left arm and hand, normal EMG findings, and to be a 
diabetic with known neuropathy.  Physical examination 
findings were noted as right hand ganglion cyst, arthritis of 
hands, normal reflexes, full muscle strength of lower 
extremities, and normal sensation. 

In a June 2007 VA neurosurgery consult note, the Veteran was 
noted to have a history of type 2 diabetes with known 
peripheral neuropathy, arthritis, possible carpal tunnel 
syndrome, and negative EMG.  The Veteran complained of left 
lateral neck pain that began one year before and radiates 
through to the left shoulder, left upper arm, and left 
forearm with numbness from the wrist through to the 
fingertips of all fingers.  A January 2007 MRI report was 
noted to show degenerative disk disease at C4-7.  Physical 
examination findings were listed as stable and balanced gait, 
able to heel and toe walk, full upper and lower extremity 
strength, decreased grip strength with difficulty making a 
tight fist, small right wrist cyst, clubbing of all fingers, 
negative Tinel's, intact sensation to soft touch on the 
dorsal aspect of the left hand and fingers, nonpathologic 
deep tendon reflexes, and no foot drop on clonus.  It was 
noted that the Veteran's chronic neck pain that radiates to 
the upper extremity would be best treated with physical 
therapy and cervical traction. 

An August 2007 VA spine examination report showed physical 
examination findings including full muscle strength with 
normal tone, bulk, dexterity, coordination to all 
extremities.  The Veteran was noted to exhibit good bilateral 
grip strength as well as equal and bilateral deep tendon 
reflexes.  Sensation was also noted to be intact to pain, 
light touch, vibration, and position in all his extremities.

In an October 2007 VA neurosurgery treatment record, the 
Veteran complained of low back pain that radiated down his 
right lower extremity to his foot on the inner aspect of his 
leg.  The Veteran was noted to have multilevel degenerative 
disk disease.  Physical examination findings were listed as 
good strength in lower extremities, intact sensation, and 
brisk and symmetric reflexes.

VA treatment notes dated in January 2008 reflect treatment 
for diabetes mellitus Type II without complications, back 
pain, osteoarthritis, and cervicalgia.  

A January 2008 VA nurse practitioner note showed 
normal/intact sensation in toes during monofilament sensory 
examination of the feet and indicated that the Veteran was at 
low risk.  

In an April 2008 VA diabetes mellitus examination report, the 
Veteran complained of numbness and tingling in his hands and 
feet intermittently.  On neurologic examination, the Veteran 
exhibited normal coordination, no motor loss, and decreased 
vibratory sense over both lower extremities.  The examiner, a 
nurse practitioner, indicated that the Veteran's diabetes 
mellitus was well controlled and that the Veteran had no 
neurologic disease or other associated complications.

During his March 2009 hearing, the Veteran testified that he 
suffers from bilateral peripheral neuropathy of the upper and 
lower extremities.  He further indicated that a second phase 
or part of testing for his claimed disabilities was not fully 
completed by W.M., M.D. and VA in 2006.  

VA treatment notes dated in April 2009 reflect complaints of 
numbness in the lower extremities from the knees distally and 
the hands, that began about the same time the Veteran was 
diagnosed with diabetes mellitus four to five years ago.  The 
examiner, a VA physician, listed an impression of diabetic 
neuropathy.  It was further noted that the diagnosis of 
diabetic neuropathy in the Veteran was made on clinical 
grounds and does not require EMG testing for confirmation.  
The physician specifically indicated that EMG testing would 
not change the clinical management of the Veteran.  

Based on the evidence of record, the Board finds that the 
Veteran's peripheral neuropathy of the bilateral hands and 
feet was incurred as a result of his service-connected 
diabetes mellitus.  In VA examination reports dated in August 
2006 and April 2008, a VA physician and VA nurse practitioner 
were unable to diagnose the veteran with peripheral 
neuropathy of the upper and lower extremities or any 
neurological complications associated with diabetes mellitus.  
However, as noted above, in an April 2009 VA treatment 
record, a VA physician specifically indicated that the 
diagnosis of diabetic neuropathy in this Veteran was made on 
clinical grounds and does not require EMG testing for 
confirmation.  In addition, multiple other private and VA 
treatment providers of record have detailed findings of 
peripheral neuropathy or diabetic with known neuropathy.  
Resolving all doubt in the Veteran's favor, the Board 
concludes that the criteria for service connection for 
peripheral neuropathy of the bilateral hands and feet, as 
secondary to his service-connected diabetes mellitus, are 
met.


ORDER

Entitlement to service connection for peripheral neuropathy 
of bilateral hands is granted, subject to the laws and 
regulations governing payment of monetary benefits. 

Entitlement to service connection for peripheral neuropathy 
of bilateral feet is granted, subject to the laws and 
regulations governing payment of monetary benefits. 


____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


